 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDH.D.McDaniel,Jr.,andD.H.McDaniel, d/b/aCentral Plumbing&Heating CompanyandNolieJ. Cochran.Case 26-CA-3292October 29, 1969DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn July 10, 1969, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in and was not engaging in certain unfairlaborpracticesallegedinthecomplaint,andrecommending that the complaint be dismissed in itsentirety,assetforthintheattachedTrialExaminer'sDecision.Thereafter,theGeneralCounsel filed exceptions to the Decision and asupporting brief, and the Respondent filed a replybrief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner. This case wastriedatMagnolia,Arkansas,onMay 15-16, 1969,'pursuant to a charge filed on February 25, and amendedApril 2, by an individual, Nolte J. Cochran, against H. D.McDaniel, Jr., and D. H. McDaniel, d/b/a CentralPlumbing& Heating Company, herein called theCompany, and pursuant to a complaint issued on April 18and amended May 12. The sole issue is whether theCompany discharged four employees on or about January29 because they were not union members, in violation ofSection 8(a)(3) and (1) of the National Labor RelationsAct, as amended.'All dates, unless otherwise indicated, are in 1969Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company,Imake the followingFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE UNIONSINVOLVEDThe Company,a partnership with a place of business inJonesboro,Arkansas,isengaged in the selling andinstalling of plumbing and heating equipment It receivesannually goods and materials valued in excessof $50,000from points outside the States in which its business andjobsites are located I find that the Company is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act, andthat Locals 431 and706, UnitedAssociationof Journeymen&Apprentices of the Plumbing and PipeFittingIndustryof the United States andCanada,AFL-CIO,are labor organizations within the meaning ofSection 2(5) of the ActII.THE ALLEGED UNFAIR LABOR PRACTICESA Discharge of Nonunion EmployeesIn the fall of 1968, the Company began work on ahousing project inMagnolia,Arkansas. Following itspolicy of not calling the union hall for qualified plumbersunless "we can't locate them otherwise," it employed anonunion journeyman plumber,HenryFord,asitssuperintendent over the plumbing work, and began paying$4.90 an hour (50 cents less than the $5 40 union scale inthe area) for plumbers. Being unable to obtain nonunionplumbers who had State plumber's licenses, Ford hiredunlicensedplumberswithlimitedexperienceandqualifications. The turnover was very highAmong those hiredwerethefourallegeddiscriminateesClarenceE.Morgan, hired early inNovember, worked both as a plumber and a pipefitter(installinggas lines).Although he had done plumbingwork from time to time over the years, he had neverserved the 5-year apprenticeship, and was denied anexamination for a journeyman plumber's license becauseofhisinabilitytosubstantiatesufficientqualifyingexperienceHis son, Charles EMorgan, was hiredJanuary 11. He left his apprenticeship employment inCamden, Arkansas (where he was being paid $3 an houras a third year apprentice), and went to work for theCompany at the $4 90 journeyman ratewithoutnotifying the State Plumbing Division, with whom hisapprenticeship agreement was registered. (Not being amaster plumber, Ford was not qualified to sign anagreementforhim to continue his apprenticeshiptraining.)Robert A. Dixon, also hired January 11 at thefull journeyman rate of $4.90 an hour, was 22 years of ageand had done plumbing work only 4 months. He was notregisteredasanapprentice.Thefourthallegeddiscriminatee was Nolie J. Cochran, an industrial workerwho was on strike when hired on December 31 He hadlastworked as a plumber 3 1/2 years earlier, and had notkeptupwith the plumbing code requirements. Hisjourneyman plumber's license had elapsed at the end of1966After working 3 weeks without a license, he was laidoff (during the week of January 20) until his license wasrenewed. He obtained a temporary license on Wednesday,January 22, showed it to General Superintendent J. B.179NLRB No. 65 CENTRAL PLUMBING & HEATING CO.423Jones,and asked permission to return to work onThursday Jones told him to wait until Monday, January27, "because there was going to be some changes made inCentral Plumbing and Heating "Meanwhile, inspectors on the housing project werecomplaining about the unsatisfactory workmanship beingperformed by Superintendent Ford and his crew.Finally,on January 21, the Housing Authority wrote the Companyaletter,listingseveraldeficiencies(unacceptableworkmanship, inadequate supervision, delays, etc ) andadvising:In consideration thereof, you are officially notifiedthat effective 4:30 P M., C S.T , January 24, 1969,Henry Ford will not be permitted to perform any workon or supply any material to or perform any otherservice in connection with the construction of ProjectARK 18-3This letter is an official stop work order on allinterior plumbing to become effective at 4 30 P.M ,C S T , January 24, 1969, and will remain in full forceand effect until such time as a qualified plumberacceptable to the Local Authority has been assigned tothe project and reported for workOn Friday afternoon January 24, Company Partner DHMcDanielwenttothejobsiteandnotifiedSuperintendent Ford that "the work was not acceptable tothe owner and . . we were going to have to dismiss himand the entire crew " He asked Ford to makearrangements with General Superintendent Jones "to paythese people." Ford promised to do so, but did not (AfterFord left, the petty cash fund of about $600 was missing )Later that afternoon, some of the crew members talked toGeneral Superintendent Jones about their jobs. He said hepersonally did not know, because it would be up to thenew plumbing superintendent who was expected MondayHe advised the employees to return then.When theemployees reported on Monday and Tuesday mornings,Jones advised them that the plumbing superintendent hadnot arrived. On Wednesday morning, January 29, the newsuperintendent, Fred L.Mooney, discharged them Themotivation for the dischargeis in issue.B Stated Reasonfor DischargeMooney, a master plumber, had worked as a plumbingsuperintendent for the Company for 7 years. He is amember of Local 431, the Plumbers Local in Jonesboro.Before leaving Jonesboro to take over the Magnoliaplumbing job,Mooney selected four licensed plumbers,whom the Company had laid off about 3 weeks earlier,and one apprentice who was then working for theCompany All five of them had worked for him before,and he considered them qualified to redo the work whichwould not meet inspection,and to perform the remainingplumbing work in a satisfactory manner. All five weremembers of Local 431.When Mooney arrived at the Magnolia project lateTuesday morning, January 28,he inspected the plumbingfor work which had to be redone. (Four members of hisnew crew, who arrived 2 days later, spent 3 weeks redoingthe faulty plumbing work.) Mooney did not investigate todetermine which, if any,of the nonunion employees on thejob had performed satisfactory work. He had been told byPartnerMcDaniel to bring his own crew and that "therewouldn't be nobody here when I get here. They would allbe laid off."However,helearnedfromGeneralSuperintendent Jones that the nonunion employees hadcome in earlier that Tuesday morning, wanting work.The next morning, January 29, Superintendent Mooneyadmittedly told members of the old crew that "the job hadgone union" and, therefore, their services were no longerneeded. (According to Clarence and Charles Morgan,Mooney asked if they were members of the union, andupon being told no, he responded, "Well, that is is," or"Well, that's it, boys ") When asked by companycounselwhy he told the employees the job had gone union, heanswered, "To keep from telling them they were fired." Inhis pretrial affidavit (which was introduced into evidenceby the General Counsel without objection), Mooney statedthat the reason was "to get rid of the men because Ididn't want to fire them," and that "I just wanted to getridof them without hurting them and this is why Ibrought up the union bit " However, Mooney also statedin the affidavit, "I understand at that time that if the jobwas union, they would have to belong to the union towork on it, but I didn't tell them that."At the time of trial, there were three union plumbersand apprentices (two members of Local 431 and threemembers of the nearby Local 706 in El Dorado), and twononunion laborers, on the fobC Contentionof theParties and Concluding FindingsRelying primarily on the fact that SuperintendentMooney admittedly informed the nonunion employees thatthe job had gone union, and the fact that replacementsselectedbyMooney (a union member) were all unionmembers, theGeneralCounselcontendsthattheCompany's "primary consideration in discharging themembers of Ford's crew was the fact that they were notmembers of a labor organization " On the other hand, theCompany contends that Partner McDaniel's decision toreplace the crew "was motivated by legitimate economicconsiderations."Of course, if the members of the nonunion crew weredenied continued employment by the new plumbingsuperintendent for the reason he stated, "the job had goneunion," there would be a clear violation of Section 8(a)(3)and (1) of the Act But it was Partner McDaniel, notSuperintendentMooney, who had decided to replace theentire crew The attempt to operate the job nonunion hadbeen a costly one, the housing authority had issued astop-work order,and a bad situation had to be remedied.It seems evident that McDaniel was aware that Mooneywould select members of his own union to do the work,but it isjust as evident that McDaniel was seeking a newcrew because of their ability to correct the botched jobdone by the nonunion crew and to please the projectowner, rather than because of their union membership.When Superintendent Mooney arrived on the job, hehad already hired a full crew, ofpresentand laid-offcompany employees whom he knew to be qualified Inhiring them,he was effectuating McDaniel's instructions,and there is no showing that his selection wasdiscriminatorilymotivated. Then when he was confrontedbymembers of the old crew (whom McDaniel hadinstructed Ford to discharge the week before), there wasno showing that he had any need for additional plumbers- even if he had known which, if any, of them had notbeen responsible for the faulty work, or was qualified todo satisfactorywork under proper supervision. (Aninvestigation would have shown that the only one of theold crew- all paid as journeymen - who had aplumber's license was Cochran,who had been installingcopper water tubingNinety percent of the tubing wasimproperly installed,and had to be replaced.) 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder these circumstances, I find that the GeneralCounsel has failed to prove that the discharge of the fourmembers of the nonunion crew was discriminatorilymotivatedInasmuch as Mooney's statement, that the job had goneunion,was not alleged as a separate violation, and theGeneral Counsel emphasized in his brief that the asserteddiscriminatory discharge of the four employees is the soleissue in the case, I do not rule on whether the statement- if properly alleged- would have been an 8(a)(I)violationrequiring the issuance of a remedial orderAccordingly,Ishallrecommend dismissal of thecomplaint in its entirety.CONCLUSIONS OF LAWThe General Counsel has failed to prove that theCompany violated Section 8(a)(3) and (1) by dischargingthe four nonunion employeesAccordingly, on the basis of the foregoing findings andconclusions,and on the entire record, I recommendpursuant to Section 10(c) of the Act, issuance of thefollowingORDERThe complaint is hereby dismissed in its entirety